Citation Nr: 0016132	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1996, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), 


FINDINGS OF FACT

1.  The RO received the veteran's claim for an increased 
rating for PTSD on November 18, 1993.  

2.  A March 17, 1994, VA treatment summary noted that the 
veteran was unemployable as a result of symptoms related to 
PTSD.  

3.  The earliest date as of which it is factually 
ascertainable that the veteran's PTSD had increased in 
severity so as to meet the criteria for a 100 percent rating 
is March 17, 1994.  


CONCLUSION OF LAW

The requirements for an effective date of March 17, 1994, for 
an award of a 100 percent disability evaluation for PTSD, 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.102, 3.157, 3.400 (1999); 38 C.F.R. § 4.132 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the January 1997 rating decision presently on appeal, the 
RO granted the veteran's claim for increase and assigned a 
100 percent rating for the service-connected PTSD, effective 
from February 2, 1996.  The veteran contends that he is 
entitled to an effective date earlier than that assigned by 
the RO because he has been continuously pursuing his claim 
since November 1993.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(1), (b); 38 C.F.R. § 3.400(o)(1), (2).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  

In a February 1993 rating decision, the RO granted service 
connection and assigned a 30 percent rating, effective from 
March 27, 1992.  Evidence considered at the time included 
service medical records and the report of an October 1992 VA 
examination and a March 1992 statement from a VA 
psychologist, both of which referred to the etiology of the 
veteran's psychiatric disability.  The veteran submitted a 
claim for increase which was received at the RO on August 23, 
1993.  In an October 1993 decision, the RO denied that claim.  

In an August 1993 treatment summary prepared by a VA staff 
psychologist, it was noted that the veteran experienced a 
moderate to severe level of PTSD symptomatology.  It was 
further noted that the veteran had had to leave his job in 
June or July 1993, to avoid further increased symptoms.  He 
was scheduled to begin an inpatient VA PTSD treatment program 
the next month.  

In statement dated stamped as having been received at the RO 
on November 18, 1993, the veteran submitted a claim for 
increase and a claim for a temporary total convalescent 
rating.  In December 1993, the RO denied a claim for 
increased rating for the PTSD.  

In a January 1994 statement, the RO asked the his claim for 
increase be "reconsidered."

A discharge summary referable to a September 1993 to October 
1994 VA hospitalization detailed the veteran's treatment for 
PTSD.  In a February 1994 rating action, the RO continued the 
30 percent rating for PTSD, but awarded a temporary total 
rating based on hospitalization, effective from September 27, 
1993 to January 30, 1994.  

In an April 1994 statement, the veteran requested that his 
claim for increase be "reconsidered" based on an 
accompanying statement he submitted from a VA staff 
psychologist.  In a March 17, 1994, treatment summary, the VA 
psychologist noted that the veteran had completed inpatient 
treatment for PTSD, however, he had been observed to show 
some decrease in functioning since the inpatient stay.  The 
psychologist noted that the veteran was unemployable and 
would remain as such "for at least the next two years as he 
engage[d] in the difficult process of treatment."

In June 1994, the RO denied the veteran's claim for increase. 

The veteran was afforded a VA examination in July 1994 which 
yielded a diagnosis of PTSD, but was silent as to the 
severity of that condition.  VA treatment records dated form 
September to November 1994 detailed ongoing treatment for 
PTSD. 

In September 1994, the RO increased the evaluation for PTSD 
to 50 percent, effective from February 1, 1994.  In that 
decision, the RO noted that the veteran had "reopened" his 
claim on November 18, 1993.

In October 1994, the veteran submitted an Application for 
Increased Compensation Based on Individual Unemployability.  
The RO denied that claim, and a claim for increased rating, 
in January 1995.  

In February 1995, the RO received a copy of a November 1994 
determination by the Social Security Administration (SSA) 
which found the veteran entitled to disability benefits from 
that agency, due in part to the severity of symptoms related 
to the service-connected PTSD. 

In July 1995, the RO considered the SSA records and continued 
the denial of the claims for increase and a total rating.  In 
a statement received in August 1995, the veteran requested 
"reconsideration" of the July 1995 decision and submitted 
copies of treatment records in support of his claim.  These 
records included a November 1994 VA outpatient treatment 
record noting that the appellant was unemployable due to 
PTSD.  

In January 1996, the RO denied the veteran's claim for 
increase.

In a February 1996 statement, the veteran claimed his PTSD 
was worse that currently rated and requested an increase.  In 
support of his claim, he submitted a VA medical record dated 
February 2, 1996.  In that report, the veteran was noted to 
have been seen by a member of the PTSD Clinical Team for 
medication management.  It was the VA physician's opinion 
that the veteran PTSD symptoms were of such severity and 
chronicity that his ability to seek, obtain or retain 
employment was severely impaired.  

In rating actions of June and September 1996, the RO 
considered copies of state rehabilitation records and the 
report of an April 1996 VA examination and denied the 
veteran's claim for increase.

In the January 1997 rating action presently on appeal, the RO 
noted the February 1996 VA record which included the 
physician's opinion that the veteran was severely impaired 
due to his PTSD.  Given that opinion, the RO found that the 
veteran's symptomatology warranted a 70 percent evaluation 
under the rating criteria in effect prior to November 7, 
1996.  As the service-connected psychiatric disability, now 
rated 70 percent disabling, was the veteran's only service-
connected disability, a 100 percent rating was assigned under 
the provisions of 38 C.F.R. § 4.16(c) (1996).  The RO 
assigned an effective date of February 2, 1996, the date of 
the VA opinion noted herein.  

The Board notes that the veteran contends his increased 
evaluation should be granted from November 18, 1993, the date 
of his claim for increase.  The Board notes, as did the RO in 
a September 1994 rating action, that the veteran has been 
continuously pursuing a claim for increase since November 18, 
1993.  Thus, that is the date of claim.  

Applying the law and regulations to the case at hand, the 
Board finds that there is no evidence of record which shows 
that there was a time during the year prior to the date of 
claim as of which it can be said that it was factually 
ascertainable that an increase in disability had occurred.  
The veteran made no submissions and there is no medical 
evidence of record dated within the one year period preceding 
the date of claim, November 18, 1993.  Therefore, there is no 
record which could qualify as an earlier claim for increase, 
or which could be considered to be an informal claim.  
38 C.F.R. §§ 3.155, 3.157.  

Consequently, the effective date of the award of increased 
compensation (the 100 percent rating) can be no earlier than 
the date of the claim for increase, namely November 18, 1993.  
Of the evidence dated thereafter, the March 17, 1994 VA 
treatment summary included a psychologist's opinion that the 
veteran was unemployable as a result of his service-connected 
PTSD and would remain unemployable for "at least the next 
two years."  

As of the date of the veteran's November 1993 claim, the 
regulatory criteria to support a 100 percent evaluation for 
PTSD provided that the attitudes of all contacts except the 
most intimate needed to be so adversely affected as to result 
in virtual isolation in the community; or there needed to be 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran needed to be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  During the appellate period at 
issue, the veteran was not required to meet all three of the 
criteria in order to warrant the 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95, 96 (1994). 

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran met the criteria of a 100 
percent rating on March 17, 1994, the date of the VA 
psychologist's opinion that he was unemployable.  This date 
represents the earliest possible date where is was factually 
ascertainable that the veteran's disability was of such 
severity that the criteria for a 100 percent rating were 
satisfied.  As March 17, 1994 is the date entitlement arose, 
and that date is later than the November 18, 1993 date of 
claim, the proper effective date for the assignment of a 100 
percent rating for PTSD is March 17, 1994. 


ORDER

An effective date of March 17, 1994, for the assignment of a 
100 percent disability rating for PTSD is granted subject to 
the laws and regulations governing the award of monetary 
benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

